DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheth (US 20180369041 A1), herein referred to as Sheth.
Regarding claim 1, Sheth discloses an adjusting method for human body support device, comprising: extracting a pressure distribution information when a user lies upon a human body support device (see para. [0045]; mapping system 470 automatically senses the position of the patient on the balloons); analyzing a posture of the user based on the pressure distribution 
Regarding claim 2, Sheth discloses the following step: confirming that the pressure value of each of the high-risk regions is less than a predetermined pressure value. Examiner notes the system 300 can alleviate pressure fully and therefore teaches the limitations of the claim.
Regarding claim 3, Sheth discloses the human body support device (mattress 350) includes a pressure detecting module (pressure sensors/transducers 220, 220a) being disposed on a side of the human body support device, the airbag module including a plurality of airbag units (balloons 210, 210a), and the pressure value configuration including pressure values of the plurality of 
Regarding claim 4, Sheth discloses in the step of analyzing a posture of the user, the human body support device determines the posture of the user lying on the human body support device based on a configuration state of the human body support device. Examiner notes the mapping system 470 senses a patient’s position where the weight distribution is detected by various pressure sensors.
Regarding claim 5, Sheth discloses the human body support device is a mattress device (mattress 350).
Regarding claim 7, Sheth discloses the human body support device is a seat cushion device or a cushion device (see FIG. 4; embodiment can be a seat cushion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Friedrichs (WO 2006024624 A1), herein referred to as Friedrichs.
Regarding claim 6, Sheth does not explicitly disclose the posture at least includes a supine posture, a prone posture, and a side-lying posture. Friedrichs, however, discloses a mattress comprising a plurality of air chambers arranged in a grid and further comprising a plurality of air chambers 2 connecting to a processor 11 and having an operation mode that detects the position and posture, where the postures include supine, prone, and lateral sides of a person laying on the mattress for generating a profile that adjusts the air chambers 2 according to the posture of a person to improve comfort. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sheth with the posture determining capabilities of the invention of Friedrichs in order to adjust the air balloons to conform to the desired pressures for a person laying thereon.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheth in view of Schwirian et al. (US 20150013073 A1), herein referred to as Schwirian.
Regarding claim 8, an adjusting system for human body support device, comprising: a control device (controller 450 or computer system 550; examiner notes computer system can be described as controller 450, see para. [0065]); a human body support device (mattress 350) being in communication with the control device (see FIG. 8 and 9), the human body support device including: a pressure detecting module (pressure sensors/transducers 220, 220a) being disposed on a side of the human body support device to detect a pressure distribution information when a user lies on the human body support device (see para. [0045]; the balloons using sensors 220, 220a are used to detect the position of a patient on the mattress); a processing module (computer system 550 comprises processor 552) being electrically connected to the pressure detecting module (see FIG. 8 and 9); an airbag module (balloons 210, 210a and inflation system 460) being electrically connected to the processing module (see FIG. 8 and 9); a pressure adjusting module (mapping system 470; used to control and adjust the pressure of 
Regarding claim 9, Sheth (in view of Schwirian) the human body support device is a mattress device, a seat cushion device, or a cushion device (see Sheth, mattress 350).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses pressure sensors and air mattresses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Sheth, Friedrichs, and Schwirian.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/21/2022